IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20748
                         Summary Calendar



                           OWIN DANZELL,

                                    Petitioner-Appellant,

                              versus

    JOHN ASHCROFT, U.S. ATTORNEY GENERAL; HIPOLITO M. ACOSTA,
   Acting District Director of the Houston District Office of
           The Immigration and Naturalization Service,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-3612
                       --------------------
                         February 13, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Owin Danzell, a native of Trinidad admitted to the United

States in 1989 as a permanent resident alien, appeals the district

court’s denial of his petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241.    Danzell’s petition challenged an order of

deportation in which it was determined that he was removable as an

aggravated felon pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii) on


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
account of his state cocaine-possession convictions.          The district

court determined that it lacked jurisdiction to entertain the

28 U.S.C. § 2241 petition because the arguments raised therein had

been rejected by this court in dismissing Danzell’s direct petition

for review of the deportation order.           Alternatively, the district

court determined that Danzell’s arguments were foreclosed by this

court’s precedent.

     It   is   unclear   from   the   record    whether   Danzell’s   direct

petition for review to this court raised the same issues asserted

in the instant petition for a writ of habeas corpus.          In any event,

the arguments Danzell raised in his 28 U.S.C. § 2241 petition

concerning whether his state controlled-substance convictions are

“aggravated felonies” are foreclosed by this court’s precedent.

See United States v. Hernandez-Avalos, 251 F.3d 505 (5th Cir.),

cert. denied 122 S. Ct. 305 (2001); United States v. Hinojosa-

Lopez, 130 F.3d 691 (5th Cir. 1997).

     AFFIRMED.




                                      2